UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                          Nos. 11-3813 and 11-3814
                               _____________

          INTERFAITH COMMUNITY ORGANIZATION;
        LAWRENCE BAKER; MARTHA WEBB HERRING;
    MARGARET WEBB; WINSTON CLARKE; MARGARITA NAVAS;
     HACKENSACK RIVERKEEPER, INC.; WILLIAM SHEEHAN

                                      v.

     HONEYWELL INTERNATIONAL, INC, F/K/A Alliedsignal, Inc;
RONED REALTY OF JERSEY CITY, INC.; RONED REALTY OF UNION CITY,
       INC.; W.R. GRACE & CO; ECARG INC; W.R. GRACE LTD;
       *KELLOGG STREET 80 PROPERTY; *KELLOGG STREET
    440 PROPERTY, LLC.; *KELLOGG STREET 60 PROPERTY, LLC

         Honeywell International, Inc., Kellogg Street 80 Property, LLC,
      Kellogg Street 440 Property, LLC, Kellogg Street 60 Property, LLC
                                                          Appellants in No. 11-3813

                     *(Pursuant to Fed. R. App. P. 12(a))
                              _____________

        JERSEY CITY MUNICIPAL UTILITIES AUTHORITY;
           ELIZABETH ROSARIO; RAFAEL ROSARIO;
      HACKENSACK RIVERKEEPER, INC.; WILLIAM SHEEHAN;
            WINSTON CLARKE; LAWRENCE BAKER;
            JERSEY CITY INCINERATOR AUTHORITY

                                      v.

  HONEYWELL INTERNATIONAL INC; PAUL TRENK; STEVE GALLO;
          BOB CIASULLI; DEGEN OIL AND CHEMICAL CO;
             INLAND SOUTHEAST JERSEY CITY, LLC;
              KELLOGG STREET 60 PROPERTY, LLC;
              KELLOGG STREET 80 PROPERTY, LLC;
              KELLOGG STREET 440 PROPERTY, LLC;
    100 KELLOGG STREET, LLC; NEW JERSEY CITY UNIVERSITY;
                    JERRAMIAH T. HEALY;
    OREN DABNEY, In his official capacity as Director of Jersey City Incinerator
         Authority; JOHN YURCHAK, In his official capacity as Director of
  Jersey City Department of Public Works; DANIEL BECHT, Executive Director of
                        Jersey City Municipal Utilities Authority;
BAYONNE MUNICIPAL UTILITIES AUTHORITY; CARLOS M. HERNANDEZ, In
            his official capacity as President of New Jersey City University

            Honeywell International, Inc., Kellogg Street 80 Property, LLC,
          Kellogg Street/440 Property, LLC, Kellogg Street 60 Property, LLC,
                                                                  Appellants in 11-3814

     Before:    McKEE, Chief Judge, SLOVITER and VANASKIE, Circuit Judges


                                         ORDER


       The petition for rehearing filed by Appellants having been submitted to the judges

who participated in the decision of this court, and the judges who participated in the

decision of this court having voted to grant the petition, it is hereby ORDERED that the

petition for panel rehearing is GRANTED. The opinion and judgment filed June 4, 2013

is hereby VACATED, and a new opinion and judgment will issue forthwith.



                                                 By the Court,


                                                 /s/ Thomas I. Vanaskie
                                                 Circuit Judge


Dated: July 8, 2013